Citation Nr: 0939444	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-28 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the above 
claim.  

The Board notes that, in its March 2006 decision, the RO 
denied the Veteran's claim for entitlement to a TDIU on the 
grounds that the Veteran had not submitted new and material 
evidence with which to reopen his claim.  In this regard, the 
Board points out that a claim for entitlement to a TDIU is a 
claim for an increased rating, and as such, is a new claim, 
not subject to the statutory provisions prohibiting reopening 
of previously disallowed claims except upon the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b), 
7105(c); see also Colayong v. West, 12 Vet. App. 524, 532 
(1999).  Accordingly, the Veteran's claim for a TDIU does not 
require the presence of new and material evidence since the 
previous denial of a TDIU rating, and the issue is as stated 
on the cover sheet.  See Colayong, 12 Vet. App. at 538; see 
also Suttmann v. Brown, 5 Vet. App. 127, 138 (1993).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Service connection is in effect for stenotic disease of the 
distal iliac and common femoral arteries of the left leg, 
rated as 40 percent disabling; hypertensive cardiovascular 
disease, rated as 30 percent disabling; degenerative joint 
disease of the lumbar spine, rated as 20 percent disabling; 
and bilateral inguinal hernia, rated as noncompensable.  
Thus, the Veteran meets the percentage requirements of 38 
C.F.R. § 4.16(a) (2009) because his stenotic disease is rated 
at 40 percent and his combined disability rating is 70 
percent.  

Because the Veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities, and 
particularly, his stenotic disease and hypertensive 
cardiovascular disease, render him unable to secure or follow 
a substantially gainful occupation.  Such an opinion is 
necessary to adjudicate this claim.  Thus, the Board has no 
discretion and must remand this matter to afford the Veteran 
a VA examination, the report of which must address the above 
inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  Any recent VA treatment records should 
also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain a copy of the Veteran's treatment 
records from the San Juan VA medical 
center, dated since February 2006.  

2.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA examination.  
The claims file should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities (stenotic disease of the 
distal iliac and common femoral arteries 
of the left leg, hypertensive 
cardiovascular disease, degenerative joint 
disease of the lumbar spine, and bilateral 
inguinal hernia), and in particular, his 
stenotic disease and hypertensive 
cardiovascular disease, either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


